CHAIER DES CHARGES -TYPE
RELATIF A LA PRODUCTION ET AUX MONTANTS
DES TRAVAUX DE RECHERCHE ET D’'EQUIPEMENT
MINIMA DEVANT ETRE REALISES PAR LE TITULAIRE
D’UNE CONCESSION D'EXPLOITATION DE SUBSTANCES
MINERALES CLASSES « MINES »

Article premier : Objet du cahier des charges -type

Le présent cahier des charges type prévu par le code Minier promulgué par la loi
N°2003-30 du 28/04/2003 et notamment son article44 vise à fixer les clauses et
conditions générales relatives à l'octroi d’une concession d’exploitation de
substances minérales classées « mines » et à la production et aux montants des
travaux de recherches et d’équipement minima que Sté MEDITERRANEAN
GYPSUM & PLASTER «MEDGYP», ciaprès désigné par le terme le
«titulaire» sera tenu d'effectuer à l’intérieur du périmètre de la concession
d'exploitation dite OUED EL GHAR tel que défini à l’article 2 du présent
cahier.

Article 2 : Délimitation du périmètre de la concession d’exploitation
La concession visée à l’article premier du présent cahier des charges est délimitée
comme suit :

Sommets N° des repères Sommets N° des repères
1 376.366 4 376.364
2) 378.366 1 376.366
3 378.364

Et comporte O1 périmètre élémentaire soit une superficie globale de 400 Ke

Article 3 : Obligation de travaux minima
Le titulaire s'engage à exécuter, sur le site de sa concession, le programme:
minimum des travaux de recherche, d'infrastructure minière et d'équipement tel

que fixé aux articles 4 et 5 du présent cahier des charges, sous peine d’être

considéré comme n’ayant pas honoré ses engagements.

Article 4 : Exécution des travaux minima
Le titulaire est tenu d’exécuter, à l’intérieur du périmètre de sa concession
d'exploitation, les travaux minima nécessaires pour assurer la production et
honorer les engagements prévus à l’article 5 du présent cahier des charges. Ces
travaux auxquels est consacrée une enveloppe minimale de 275.000dt
consistent en :

-Aménagement des pistes d’accès existantes 25.000dt

-Aménagement des pistes intérieures et de l’entrée à la carrière .…10.000dt
-Aménagement des aires de stockages. 25. 000dt

-Ouverture des fronts

15.000dt

-Construction d’un local administratif, poste de contrôle:
- Construction magasin en charpentes
- Installation d’une clôture.
- Le dépoussiérage.… 40.000dt
- La découverture
- La sécurité
La réhabilitation du site après la fin des travaux.

..40.000dt

50.000dt

Article 5 : Engagements minima du titulaire
Le titulaire s'engage dans le cadre de la concession d’exploitation à ce qui suit :

L-extraire annuellement un tonnage fixé à 120.000t de gypse brut.

2-investir un montant global de 790.000dt Pour l’acquisition de matériels et
d'équipements nécessaires à l’extraction, détaillé comme suit :

- (02) camions 95t: .….300.000dt
- (01) pelle: ..350.000dt
MCHATBEUSE Re rrrsitensreredireerenss siens isa ere seen insu 140.000dt

60.000MT de Plate
Es 4 000.000dt pour
& pour l'installation d’une
plâtre, détaillé comme

LCTAINS CDICATTIÈTE Re en : 100.000dt
- Aménagement et Génie Civil : E %.......350.000dt
- équipements de l’usine :.. ..8 270.000dt

..280.000dt
.….50.000dt

- Frais d'approche et divers :.
- fonds de roulement :...….

no E JE réserves.

Article 6 : Documentation fournie par l’autorité concédante.
En plus de la possibilité d’accéder aux banques des données nation
de géologie et d’exploitation minière prévue à l’article 93 lautori

Cependant l'autorité concédante ne doit pas fournir des renseignements touchant
à la défense Nationale ou des renseignements fournis par les titulaires des
concessions d'exploitation en cours de validité et dont la divulgation à des tiers ne
peut être faite qu'avec l'accord des intéressés.

Article 7 : exploitation méthodique du gisement

Le titulaire est tenu de conduire toutes les opérations d'exploitation avec diligence
selon les règles techniques en vigueur ou à défaut d’une réglementation
appropriée, suivant les saines pratiques admises dans l’industrie minière
internationale, en vue d’une exploitation rationnelle des ressources naturelles
découvertes à l’intérieur du périmètre de sa concession.

Tout changement important apporté au schéma initial annexé au plan du
développement doit être immédiatement porté à la connaissance de l'autorité
concédante.

Article 8 : Utilisation des équipements et l'outillage publics existants

Le titulaire est admis à utiliser, dans la recherche et l'exploitation, tous les
équipements et outillages publics existants, suivant les dispositions, conditions et
tarifs prévus par la législation en vigueur et sur un pied de stricte égalité avec
autres usagers.

Article 9 : Installation complémentaires

Lorsque le titulaire justifie avoir besoin, pour développer son activité de
recherche et d'exploitation des substances minérales, de compléter l’équipement
et l'outillage public existant, ou d’exécuter des travaux présentant un intérêt
public général, il devra en informer l'Autorité concédante.

Le titulaire doit appuyer sa demande d’une note justifiant la nécessité desdites
installations, et d’un projet précis de leur réalisation.

L'exécution de ces travaux reste soumise à l'approbation de l’Autorité concédante.

Article 10 : Durée des autorisations et des concessions
Les concessions et les autorisations d'occupation du domaine public ou du
domaine privé de l'Etat ou de l’utilisation de l'outillage public seront accordées au
titulaire pour la durée de validité de la concession  d’exploitation et ce,
conformément à la législation et à la réglementation en vigueur.

Les concessions et autorisations visées au premier paragraphe du présent article
donnent lieu au versement par le titulaire des droits d’enregis
redevances applicables au moment de leur octroi. [=

nt, taxes et

Article 11 : Occupation du domaine public maritime
L'autorité concédante facilite au Titulaire, conformément à la réglementation en
vigueur relative à l’occupation du domaine public maritime, l'acquisition, à ses
frais, d’un poste d'embarquement pour permettre le chargement des substances
minérales provenant de la concession ainsi que d’une surface de terre-plein
nécessaires à l'aménagement d'installations de transit ou de stockage.

Article 12 : Réseaux publics de distribution des eaux

L'Autorité concédante facilite au titulaire, s’il le demande, la souscription à des
polices d'abonnement temporaire ou permanentes aux réseaux publics de
distribution de l’eau potable ou industrielle, dans la limite de ses besoins
légitimes, et dans la limite des débits dont ces réseaux peuvent disposer et ce,
conformément aux dispositions du code des Eaux.

Les abonnements seront consentis suivant les clauses, conditions générales et
tarifs en vigueur.

Les branchements sont établis sur la base de projets approuvés par les services du
ministère chargé des eaux à la demande du titulaire et à ses frais, suivant les
clauses et conditions techniques applicables aux branchements dans ce domaine.

Article 13 : Dispositions applicables aux voies ferrées.

Le titulaire, pour la desserte de ses chantiers, de ses dépôts et de ses postes
d'embarquement, peut aménager, à ses frais, des embranchements de voies ferrées
particuliers et les raccorder aux réseaux ferrés publics.

Les projets de réalisation de ces embranchements seront établis par le titulaire
conformément aux conditions de sécurité et aux conditions techniques
applicables aux réseaux publics tunisiens. Ces projets sont approuvés par l'autorité
concédante après enquête parcellaire.

Article 14 : Dispositions applicables aux centrales électriques

Les centres électriques installées par le titulaire et ses réseaux de distribution
d'énergie sont considérés comme des dépendances légales de la concession et sont
assujettis à toutes les réglementations et à tous les contrôles appliqués aux
installations de production et de distribution d'énergie similaires.

Le titulaire produisant de l’énergie électrique pour l’alimentation de ses chantiers
peut céder au prix de revient tout excédent d’énergie par rapport à ses besoins
propres à un organisme désigné par l'autorité concédante. ù

Article 15 : Obligation de maintenir les ouvrages en bon état

Le titulaire est tenu, jusqu’à la fin de concession, de maintenir les bâtiménts, les
ouvrages de toute nature, les installations minières et leurs dépendances légales en
bon état et d'exécuter en particulier les travaux d’entretien des puits d’extraction
du tout- venant des travers-banc, des installations de pompage des eaux d’exhaure
etc …

Article 16 : Contrôle et visites techniques

Le titulaire est soumis au contrôle et à la surveillance exercés par les services
compétents du ministère chargé des Mines suivant les dispositions prévues par le
code Minier.

Article 17 : Utilisation des matériels et matériaux tunisiens

Le titulaire est tenu de favoriser l’utilisation des matériels et des matériaux
produits en Tunisie, des services d'entreprises ou de sous-traitants de nationalité
tunisienne tant que les prix, la qualité et les délais de livraison offerts demeurent
équivalents aux offres étrangères.

En outre, le titulaire est tenu, conformément aux dispositions de l’article 75du
Code minier, d'employer en priorité les tunisiens.

Article 18 : Défense Nationale et sécurité du territoire

Le titulaire est tenu de se soumettre aux mesures que prennent les autorités civiles
ou militaires en matière de défense nationale et de sécurité du territoire
conformément à la réglementation en vigueur.

Article 19 : Unités de mesure

Les renseignements, chiffres, relevés cartes et plans qui seront fournis à l'autorité
concédante doivent être formulés en des unités de mesure et des échelles agréées
par elle.

Article 20 : Cartes et plans

Les cartes et plans fournis par le titulaire doivent être dressés en utilisant les fonds
de cartes ou de plans du service topographique tunisien, ou en utilisant les fonds
de cartes ou des plans établis par d’autres services topographiques à condition
qu’ils soient agréés par l'autorité concédante.

À défaut, et après que le titulaire se soit concerté avec l'autorité concédante et le
service topographique concerné, ces cartes et plans pourront être établis par les
soins et frais du titulaire, aux échelles et suivant les procédés les mieux adaptés à
l’objet recherché.

Ces cartes et plans seront dans tous les cas rattachés aux réseaux de triangulation
et de nivellement généraux de la Tunisie.

Article 21 : Responsabilité du titulaire vis-vis des tiers
Le titulaire est tenu de contracter des assurances de responsabilité civile éontre les
risques d’atteintes aux biens d’autrui et aux tiers du fait de son activité.
Le titulaire reste responsable pendant cinq ans de tous dommages qui seraient
reconnus provenir de son exploitation de mine. Ledit délai ne s'applique pas aux
dommages résultant des accidents du travail et des maladies professionnelles
lesquels demeurent régis par la législation en vigueur.

Article 22 : Cas de force majeure

Le titulaire n’aura pas contrevenu aux obligations résultant du présent cahier des
charges, s’il justifie que le manquement aux dites obligations est motivé par un cas
de force majeure et ce, conformément aux dispositions du code minier.

Est considéré comme cas de force majeure tout évènement extérieur présentant
un caractère à la fois imprévisible et irrésistible empêchant la partie qui en est
affectée d’exécuter tout ou partie des obligations mises à sa charge par le cahier
des charges tels que :

1. tous phénomènes naturels y compris les inondations, incendies, tempêtes,
foudres, glissements de terrain ou tremblements de terre dont l'intensité est
inhabituelle au pays ;

2. guerres, révolutions, révoltes, émeutes et blocus ;

3. grèves à l’exception de celles du personnel du titulaire ;

4. restrictions gouvernementales.

Les retards dus à un cas de force majeure n’ouvriront au titulaire aucun droit à
indemnité. Toutefois, ils pourront lui ouvrir droit à une prolongation d’égale
durée de la validité de la concession d’exploitation sur laquelle ces retards se
sont produits.

Article 23 : Arbitrage

Tout différend relatif à l’application du présent cahier des charges entre
l'autorité concédante et le titulaire sera tranché à l'amiable. À défaut de
règlement amiable dans un délai ne dépassant pas un mois, le différend est
porté devant la justice conformément à la réglementation en vigueur.

Dans le cas ou le titulaire est de nationalité étrangère, le différend peut être
soumis à l'arbitrage.

Je , soussigné, reconnais avoir pris connaissance de toute les dispositions et
conditions prévus par le présent cahier des charges et m'engage en vertu

Fait à Tataouine le,12/06/2010

r TERRANE ER el am

